DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 11/11/20 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzillo et al. (US 2014/0339398, hereinafter, Mazzillo) in view of SHIMIZU et al. (US 2016/0087036, hereinafter, Shimizu.)
Regarding claims 1 and 26, in fig. 1, Mazzillo discloses an optical sensor (photo diode, para [0040]), comprising:
a body of solid-state material 4/6/8 with a band gap, the body having a surface S; and
a light-emitter device, or photodiode, 1 in the body, the light-emitter device including: 
a cathode region 8 having a first conductivity type, N-type (para [0069]); and

Shimizu, in fig. 17, for example, discloses an analogous device, a diode (para [0036]), formed on a substrate 10 including a p-type anode layer 12 (para [0045]) formed on a body that is made of SiC that has a band gap equal or over 2.3 eV; thus, the body includes a peak defectiveness region. This is a common phenomenon in a semiconductor device in order to adjust the electron mobility in the drift regions (see also para [0038].)
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to include the known material as taught in order to take the advantage.
Regarding claim 2, as mentioned above, wherein the solid-state material is silicon carbide.
Regarding claim 3, the compound SiC include wherein the non-bound ions or atoms include at silicon.
Regarding claims 4 and 5, the combination further discloses concentrations of the body and the areas in the body (Shimizu’s para [0038].) The combination, however, does not disclose the exact value of the concentration as currently claimed. However, the concentrations is adjustable during a routine of manufacturing since it is not a critical feature in this case and it is known to one of ordinary skill in the art to alter the concentration to control the resistance of the substrate.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to adjust the concentration in order to take the advantage.
26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzillo in view of Shiga et al. (US 2007/0076446, hereinafter, Shiga.)
Regarding claim 26, as mentioned above, Mazzillo, discloses a semiconductor device, comprising:
a body 100 (4/6/8) having a surface S; and
a light-emitter device in the body, diode, the light-emitter device configured to emit a single photon emission radiation having a wavelength within a first wavelength range (para [0004], the light-emitter device including:
a cathode region 8 having a first conductivity type; and
an anode region 12 having a second conductivity type and extending into the cathode region from the surface of the body, the anode region and the cathode region defining a junction. Mizzillo does not further discloses a light-receiver element, or another diode, configured to receive, directly or via reflection, radiation emitted from the light-emitter device. Shiga, in fig. 10, for example, discloses an analogous device including diode 1b and further a light receiving device, or diode, 34b for transmitting differential voltage signal. This is common in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to include a light receiving diode in a circuit in order to take the advantage.
Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzillo and Shiga as applied to claim 26 above, and further in view of Shimizu.
Regarding claim 27, see the discussion above regarding claim 1.
Regarding claim 28, see the discussion above regarding claims 4-5.
 Regarding claim 29, the device as disclosed by the combination device of claim 26, further comprising a current-pulse counting stage configured to count current pulses supplied by the light-receiver element. For example, the elements 19 and 44 as disclosed by Shiga (para [0004].)
Allowable Subject Matter
Claims 6-14 and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-18 are allowed.
The prior art do not show an anode electrode on the surface of the body and on at least a periphery of, and in electrical contact with, the anode region; and
a potential-distribution region electrically coupled to the anode electrode, the potential-distribution region including an electrically conductive material on the surface of the body, laterally surrounded by the anode electrode, and partially covering the anode region. And the light-emitter device is a single-photon light-emitter element configured to emit a single-photon emission radiation having a wavelength within a first wavelength range, wherein the optical sensor further comprises a light-receiver element configured to operate in avalanche operating mode or in photomultiplier operating mode and arranged, in use, to receive, directly or via reflection, radiation emitted from the light-emitter device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN W HA/               Primary Examiner, Art Unit 2814